Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 14 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Park (United States Patent Application Publication US 2008/0259735), hereinafter Park.

Regarding claim 1, Park teaches the method comprising: determining whether internal time reference data is available while booting the device; ([0029] “As the terminal 10 is powered on, the real time controller 200 compares preset base information with real time information stored in the time information memory 100.” As the terminal is powered on, which is interpreted as while booting the device, the real time controller discerns time information, which further looks real time information stored in the time information memory.)
setting the device clock to a default time setting when the internal time reference data is unavailable while booting the device; ([0029] “In the case where the terminal 10 is initially powered on as mentioned above, the time information memory 100 does not have time information provided from the real time controller 200, and thus displays a preset base time to the user while storing the base time in the time information memory 100.” When the time information memory does not have time information, which is interpreted as when the internal time reference data is unavailable while booting the device, the time is set as a preset base time, which is interpreted as setting the device clock to a default time setting.)
searching the internal time reference data for a most recent time reference when the internal time reference data is available while booting the device; ([0040] “If the terminal 10 is powered on (YES) as a result of step S2, the real time controller 200 discerns whether or not time information stored in the time information memory 100 is earlier than time information thereof in S3.” The time information in the time information memory is compared to determine if it is earlier than time information, which is interpreted as searching the internal time reference data for a most recent time reference. The comparison is performed after the terminal is powered on, which is interpreted as while booting the device, and when the time information memory stores the time information, which is interpreted as when the internal time reference data is available.) and
setting the device clock to a current time setting based on the most recent time reference when the internal time reference data is available while booting the device. ([0042] “If real time information is not earlier than time information of the real time controller 200 (NO) as a result of step S4, the real time controller 200 performs the time setting operation in order to set up real time information in S5.” The time setting is based on the earlier time between the real time information and the time information stored in the time information memory, which is interpreted as setting the device clock to a current time setting based on the most recent time reference. As discussed above, comparison and setting the clock is performed when the time information stored in the time information memory is available.)

Regarding claim 6, Park teaches all the limitations of the method of claim 1, as discussed above.
Park teaches detecting a connection to a peer device within a cluster of peer devices, which also includes the device; ([0023] “a terminal within the context of this disclosure includes a mobile phone, and other mobile computer devices, such as a personal digital assistant (PDA), a personal communication assistant (PCA), an electronic organizer, an interactive TV/set-top box remote control, or any duplex interactive devices.” A mobile phone, mobile computer devices, an interactive TV/set-top box remote control, or any duplex interactive devices are connected with other devices and communicates with other devices. Furthermore, in order to connect and communicate with other devices, the terminal must detect a connection to other devices, which is interpreted as detecting a connection to a peer device within a cluster of peer devices, which also includes the device.) determining whether the current time setting is trusted; ([0040] “If the terminal 10 is powered on (YES) as a result of step S2, the real time controller 200 discerns whether or not time information stored in the time information memory 100 is earlier than time information thereof in S3.” Discerning whether or not time information stored in the time information memory is earlier than time information is interpreted as determining whether the current time setting is trusted.) and maintaining the device clock setting when the current time setting is trusted. ([0041] “If time information stored in the time information memory 100 is earlier than time information of the real time controller 200 (YES) as a result of step S3, the real time controller 200 does not perform a time setting operation but displays real time information thereof to the user and updates the same in the time information memory 100 in S4.” A time setting operating is not performed based on the determination, which is interpreted as maintaining the device clock setting when the current time setting is trusted.)

Regarding claim 14, Park teaches wherein booting the device comprises a cold boot. ([0034] “In the meantime, if the terminal 10 is powered off and then powered on in a state where the battery 20 is not removed from the terminal 10, the real time controller 200 compares real time information stored in the time information memory 100 with time information thereof.” A cold boot is a booting process from the powering off state. Powering off and powering on the terminal is interpreted as a cold boot.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of NAYSHTUT et al. (United States Patent Application Publication US 2014/0095887), hereinafter NAYSHTUT.

Regarding claim 2, Park teaches all the limitations of the method of claim 1, as discussed above.
However, Park does not teach examining one or more internal non-volatile data sources to determine whether the internal time reference data is available while booting the device.
NAYSHTUT teaches examining one or more internal non-volatile data sources to determine whether the internal time reference data is available while booting the device. ([0025] “the protected clock hardware 180 may be implemented as non-volatile memory with a local battery 176 backup or as a CMOS (complementary-metal-oxide-semiconductor) with a local battery 176 backup to maintain a clock without regard to whether the computing device 101 has power for its remaining
components or is in an active state or a power off state.” [0033] “a system will be in a non-connected state during much of the system's boot sequence. This boot sequence may be a very sensitive period because the main executables are loaded onto the system, including the operating system itself. Logging of the events that occur during the system's boot sequence can be very important for the sake of computer forensics, and having accurate and trusted time stamping may be of critical import.” [0069] “At block 370, processing logic at the firmware time service retrieves a protected time from protected clock hardware of the client device.” The protected clock hardware to maintain a clock is implemented as non-volatile memory with a local battery, which is interpreted as one or more internal non-volatile data sources. As discussed above, the protected clock hardware is used for the boot sequence for accurate and trusted time stamping. The client device also receives the time from the protected clock hardware, which is interpreted as examining one or more internal non-volatile data sources to determine whether the internal time reference data is available.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park by incorporating the teaching of NAYSHTUT of examining one or more internal non-volatile data sources to determine whether the internal time reference data is available while booting the device. They are all directed toward controlling clock in the device. As discussed above, Park teaches examining an internal data source, such as the time information memory, to determine whether the internal time reference data, such as the time information. However, Park does not explicitly teach if the time information memory is non-volatile. NAYSHTUT teaches non-volatile memory to maintain a clock. As well known in the art before the effective filing date of the claimed invention, non-volatile memory can hold stored data even when the power is removed. Thus, by having the clock data, which is of critical import during the system’s boot sequence and further operation, stored in the non-volatile memory, the system can use the stored clock data, which is not lost even after the power is off, for further process in the system without resetting the time or the clock from the initial set up. ([0033]) Therefore, it would be advantageous to incorporate the teaching of NAYSHTUT of examining one or more internal non-volatile data sources to determine whether the internal time reference data is available while booting the device in order not to lose the time data even when the power is off.

Regarding claim 3, Park in view of NAYSHTUT teaches all the limitations of the method of claim 2, as discussed above.
NAYSHTUT further teaches examining the internal non-volatile data sources for available timestamp data as the internal time reference data. ([0025] “the protected clock hardware 180 may be implemented as non-volatile memory with a local battery 176 backup or as a CMOS (complementary-metal-oxide-semiconductor) with a local battery 176 backup to maintain a clock without regard to whether the computing device 101 has power for its remaining components or is in an active state or a power off state.” Available timestamp data is interpreted as the time that a computer records. Thus, the protected hardware as non-volatile memory to maintain a clock is interpreted as available timestamp data.)

Regarding claim 4, Park in view of NAYSHTUT teaches all the limitations of the method of claim 3, as discussed above.
Park, as modified above, further teaches searching the timestamp data for a most recent timestamp as the most recent time reference. (Fig. 2 S3, “REAL TIME INFORMAION STORED IN THE TIME INFORMATION MEMORY EARLIER THAN ITS OWN TIME INFORMAION?”)

Regarding claim 5, Park in view of NAYSHTUT teaches all the limitations of the method of claim 4, as discussed above.
Park, as modified above, further teaches setting the device clock to the current time setting based on the most recent timestamp. (Fig. 3 S4, S5.)

Regarding claim 15, the claim 15 is the non-transitory computer-readable storage medium comprising executable instructions that, when executed by a processor, cause the processor to perform the method claims 1-3. Furthermore, Park teaches the non-transitory computer-readable storage medium comprising executable instructions that, when executed by a processor. ([0047] “The above-described methods according to the present invention can be realized in hardware or as software in or computer code that can be stored a recording medium such as a CD ROM, an RAM, a floppy disk, a hard disk, or a magneto-optical disk or downloaded over a network, so that the methods described herein can be rendered in such software using a general purpose computer, or a special processor or in programmable or dedicated hardware, such as an ASIC or FPGA. As would be understood in the art, the computer, the processor or the programmable hardware include memory components, e.g., RAM, ROM, Flash, etc. that may store or receive software or computer code that when accessed and executed by the computer, processor or hardware implement the processing methods described herein.”) The claim 15 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Park in view of NAYSHTUT teaches all the limitations of the claim 15.
	
Regarding claim 18, the claim 18 is the apparatus claims of the method claims 1-3 and the non-transitory medium comprising executable instructions claim 15. The claim 18 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Park in view of NAYSHTUT teaches all the limitations of the claim 18.
	
Claims 7, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Sites (United States Patent US 6728880), hereinafter Sites.

Regarding claim 7, Park teaches all the limitations of the method of claim 6, as discussed above.
However, Park does not teach sending the current time setting to the peer device and receiving a peer clock time setting from the peer device, when the current time setting is not trusted; determining whether the peer clock time setting is more accurate than the current time setting; updating the device clock setting based on the peer clock time setting when the peer clock time setting is more accurate than the current time setting.
Sites teaches sending the current time setting to the peer device (Col. 2 Lines 12-16 “A first local time is obtained from a local clock circuit on the computer and sent to a trusted server (step 110), which may be in communication with the computer over a network such as a local area network or a wide area network like the Internet.” A local clock circuit on the computer, which is interpreted as the current time setting, is sent to a trusted server, which is interpreted as sending the current time setting to the peer device.) and receiving a peer clock time setting from the peer device, when the current time setting is not trusted; (Col. 2 Lines 19-20 “the computer receives trusted time data from the trusted server (step 120).” Since users can reset the local time on the computer to any value, the local time on the computer is not trusted, which is interpreted as when the current time is not trusted.)
determining whether the peer clock time setting is more accurate than the current time setting; (Col. 15-18 “The trusted server is a device or a process that keeps a trusted time. The trusted time can be a standard time reference, such as Greenwich Mean Time (GMT) or Universal Time (UT).” Col. 2 Lines 26-28 “Before the trusted time data is used, possibly at some very much later time, the validity of the trusted time data is tested (step 140).” The trusted server keeps a trusted time, such as a standard time reference. As discussed above, since users can reset the local time on the computer to any value, a standard time reference from the trusted server is more reliable and accurate compared to the local time.) and
updating the device clock setting based on the peer clock time setting when the peer clock time setting is more accurate than the current time setting. (Col. 3 Lines 1-3 “the trusted time can be computed by summing the time difference and a local time obtained from the computer.” Based on the trusted time received from the trusted server, which is more accurate than the local time on the device, the local time on the computer is updated.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park by incorporating the teaching of Sites of sending the clock time setting to the peer device, receiving a peer clock time setting from the peer device when the current time setting is not trusted, and updating the device clock setting based on the peer clock time setting when the peer clock time setting is more accurate than the current time setting. They are all directed toward keeping the trusted time in the computer. As recognized by Sites, the local clock on the computer can be reset by users so that the computer’s local time can be any time. (Col. 1 Lines 11-14) Resetting the local time to any time by users may allow a hacker to gain access to confidential data on the network via an expired security certificate, which are categorized as penetration attacks, and cause the system to deny valid certificates from other, trusted users, which are known as denial of service attacks. By receiving the trusted time from a secure time source when the local time is not trusted due to reset or modification, the secure time or the trusted time can be maintained in the computer in order to enhance the security. Therefore, it would be advantageous to incorporate the teaching of Sites of sending the clock time setting to the peer device and receiving a peer clock time setting from the peer device when the current time setting is not trusted in order to improve network security.

Regarding claim 9, Park in view of Sites teaches all the limitations of the method of claim 7, as discussed above.
Sites further teaches determining that the peer clock time setting is more accurate than the current time setting when the peer clock time setting is trusted. (Col 1. Lines 11-18 “The local clock circuits can be reset by users so that a computer's local time can be any value. Therefore, a computer may have a local time that is different from time on any other clock. In some situations, it is necessary for a computer program to obtain a trusted time, for example, Greenwich Mean Time (GMT), that is, a time that can be relied upon as being correct in the sense that it is not subject to user manipulation.” Col. 2 Lines 26-28 “Before the trusted time data is used, possibly at some very much later time, the validity of the trusted time data is tested (step 140).” The trusted time, which is the peer clock time setting, is tested and validated, which is interpreted as determining that the peer clock time setting is more accurate than the current time setting. The trusted time, such as GMT, which is not subject to user manipulation, is interpreted the peer clock time setting is trusted.)

Regarding claim 11, Park teaches all the limitations of the method of claim 1, as discussed above.
Park teaches determining whether the current time setting is trusted; ([0040] “If the terminal 10 is powered on (YES) as a result of step S2, the real time controller 200 discerns whether or not time information stored in the time information memory 100 is earlier than time information thereof in S3.” Discerning whether or not time information stored in the time information memory is earlier than time information is interpreted as determining whether the current time setting is trusted.) and maintaining the device clock setting when the current time setting is trusted. ([0041] “If time information stored in the time information memory 100 is earlier than time information of the real time controller 200 (YES) as a result of step S3, the real time controller 200 does not perform a time setting operation but displays real time information thereof to the user and updates the same in the time information memory 100 in S4.” A time setting operating is not performed based on the determination, which is interpreted as maintaining the device clock setting when the current time setting is trusted.)
Sites teaches detecting a connection to an external time source; (Col. 2 19-20 “the computer receives trusted time data from the trusted server (step 120).”)

Regarding claim 12, Park in view of Sites teaches all the limitations of the method of claim 11, as discussed above.
Sites teaches retrieving a trusted time from the external time source, when the current time setting is not trusted; (Col. 1 Lines 14-18 “In some situations, it is necessary for a computer program to obtain a trusted time, for example, Greenwich Mean Time (GMT), that is, a time that can be relied upon as being correct in the sense that it is not subject to user manipulation.” Col. 2 19-20 “the computer receives trusted time data from the trusted server (step 120).” Since the local time can be manipulated by the user, it is necessary for a computer program to obtain a trusted time, which is interpreted as when the current time setting is not trusted. Trusted time data from the trusted server is received, which is interpreted as retrieving a trusted time from the external time source.)
updating the device clock setting based on the trusted time. (Col. 2 Lines 65-67 “If the reference counter value is valid, then the trusted time data is used to compute a trusted time (step 260).” A computed trusted time using the trusted time data received from the trusted server, which is interpreted as based on the trusted time, is used to set the time of the computer, which is interpreted as updating the device clock setting.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Sites as applied to claim 7 above, and further in view of Stahl et al. (United States Patent Application Publication US 2014/0095918), hereinafter Stahl.

Regarding claim 8, Park in view of Sites teaches all the limitations of the method of claim 7, as discussed above.
However, Park in view of Sites does not teach determining that the peer clock time setting is more accurate than the current time setting when the peer clock time setting is more recent than the current time setting.
Stahl teaches determining that the peer clock time setting is more accurate than the current time setting when the peer clock time setting is more recent than the current time setting. ([0047] “The current RTC time is determined (step 210). A current PR time is then computed, based on the determined RTC time and the RTC offset (step 212).” [0048] “The determined PR time ("PR_time") is then compared to the stored PR time from step 208 ("PR_time_stored") (step 214). If the determined PR time is less than the stored PR time, indicating that a PR time setback has occurred, tampering is detected and a corresponding tamper detection indicator ("PR_time_tampered") is set to "1" (or some other representative value).” [0048] “In step 218, the new RTC data are written to the RPMB (or other secure memory).” Based on the comparison between the determined PR time and the stored PR time, setback is determined, which is interpreted as when the peer clock time setting is more recent than the current time setting. Then, when the peer clock time setting is more recent than the current time setting, tampering is determined, which is interpreted as determining that the peer clock time setting is more accurate than the current time setting.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park in view of Sites by incorporating the teaching of Stahl of determining that the peer clock time setting is more accurate than the current time setting when the peer clock time setting is more recent than the current time setting. They are all directed toward maintaining secure time in a computing device. As well known in the art before the effective filing date of the claimed invention, if the clock in the computer is set in the past or older than the accurate time, various security protocols in the network depend on the accurate time to validate the certificate. Also, computer applications such as calendar and emails does not work when the accurate time is not properly set. Especially, if its current clock is set past, the incoming mails appear as receiving the emails from the future, which may result in filtering emails as spams. Therefore, it is advantageous to incorporate the teaching of Stahl of determining that the peer clock time setting is more accurate than the current time setting when the peer clock time setting is more recent than the current time setting for the security and proper usages of the applications.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Sites as applied to claims 9 and 12 above, and further in view of June et al. (United States Patent Application Publication US 2004/0125822), hereinafter June.

Regarding claim 10, Park in view of Sites teaches all the limitations of the method of claim 9, as discussed above.
However, Park in view of Sites does not teach providing the peer clock time setting to another peer device in the cluster of peer devices.
June teaches providing the peer clock time setting to another peer device in the cluster of peer devices. ([0033] “The GPS satellite 500 sends GPS time information to the base station 400, which then send system time information to the mobile terminal 300 to acquire time synchronization of the mobile terminal, the base station, and the GPS satellite.” [0034] “After the acquisition of time synchronization, the mobile terminal 300 is directly synchronized to the NTP server 200, more specifically to the NTP stratum-1 server, through a Bluetooth interface in its Bluetooth coverage.” [0035] “The NTP server 200 uses, as a reference clock, the time information of a plurality of motile terminals at a defined position, i.e., in the coverage of the Bluetooth interface (an area that wireless communication is allowed for one Blue tooth master). The NTP server 200 synchronizes its local clock using the reference clock and distributes the synchronized local clock to other nodes in the office as time information.” As shown in Fig. 1, time-synchronized base station, IS-95/2000 Terminal with Bluetooth function, NTP servers are interpreted as the cluster of peer devices. The time reference from the GPS satellite, which is interpreted as the trusted time, is provided to the NTP server through the mobile terminals, which is interpreted as providing the trusted time to another peer device in the cluster of peer devices.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park in view of Sites by incorporating the teaching of June of providing the trusted time to another device. They are all directed toward synchronizing the clock in the computing system. June further improves upon Park in view of Sites by providing the atomic clock or international standard time to another device. The uppermost NTP servers, which providing the clock to other servers, contain an atomic clock and directly synchronized to the GPS. ([0009]) However, as recognized by June, atomic clocks are expensive, and the GPS reception is difficult indoors. ([0012]) By using the local clock with oscillator, which can provide the accurate clock to other data via wireless communication, such as Bluetooth, the NTP server synchronized its local clock with the accurate clock resulting great reduction of the cost for the atomic clock without jeopardizing the accuracy of the local clock. ([0012] [0035]) Therefore, it would be advantageous to incorporate the teaching of June of providing the trusted time to another device in order to result great reduction of the cost for the atomic clock without jeopardizing the accuracy of the local clock.

Regarding claim 13, Park in view of Sites teaches all the limitations of the method of claim 12, as discussed above.
June teaches providing the trusted time to another device. ([0033] “The GPS satellite 500 sends GPS time information to the base station 400, which then send system time information to the mobile terminal 300 to acquire time synchronization of the mobile terminal, the base station, and the GPS satellite.” [0034] “After the acquisition of time synchronization, the mobile terminal 300 is directly synchronized to the NTP server 200, more specifically to the NTP stratum-1 server, through a Bluetooth interface in its Bluetooth coverage.” [0035] “The NTP server 200 uses, as a reference clock, the time information of a plurality of motile terminals at a defined position, i.e., in the coverage of the Bluetooth interface (an area that wireless communication is allowed for one Blue tooth master). The NTP server 200 synchronizes its local clock using the reference clock and distributes the synchronized local clock to other nodes in the office as time information.” The time reference from the GPS satellite, which is interpreted as the trusted time, is provided to the NTP server through the mobile terminals, which is interpreted as providing the trusted time to another device.)

Claims 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of NAYSHTUT as applied to claims 15 and 16 above, and further in view of Sites.

Regarding claim 16, Park in view of NAYSHTUT teaches all the limitations of the non-transitory computer-readable storage medium of claim 15, as discussed above.
Park teaches detect a connection to a peer device; ([0023] “a terminal within the context of this disclosure includes a mobile phone, and other mobile computer devices, such as a personal digital assistant (PDA), a personal communication assistant (PCA), an electronic organizer, an interactive TV/set-top box remote control, or any duplex interactive devices.” A mobile phone, mobile computer devices, an interactive TV/set-top box remote control, or any duplex interactive devices are connected with other devices and communicates with other devices. Furthermore, in order to connect and communicate with other devices, the terminal must detect a connection to other devices, which is interpreted as detecting a connection to a peer device within a cluster of peer devices, which also includes the device.)
determine whether the current time setting is trusted; ([0040] “If the terminal 10 is powered on (YES) as a result of step S2, the real time controller 200 discerns whether or not time information stored in the time information memory 100 is earlier than time information thereof in S3.” Discerning whether or not time information stored in the time information memory is earlier than time information is interpreted as determining whether the current time setting is trusted.)
maintain the device clock setting when the current time setting is trusted; ([0041] “If time information stored in the time information memory 100 is earlier than time information of the real time controller 200 (YES) as a result of step S3, the real time controller 200 does not perform a time setting operation but displays real time information thereof to the user and updates the same in the time information memory 100 in S4.” A time setting operating is not performed based on the determination, which is interpreted as maintaining the device clock setting when the current time setting is trusted.)
However, Park in view of NAYSHTUT does not teach send the current time setting to the peer device and receive a peer clock time setting from the peer device, when the current time setting is not trusted; determine whether the peer clock time setting is more accurate than the current time setting; and update the device clock setting based on the peer clock time setting when the peer clock time setting is more accurate than the current time setting.
Sites teaches send the current time setting to the peer device and receive a peer clock time setting from the peer device, when the current time setting is not trusted; (Col. 2 Lines 12-16 “A first local time is obtained from a local clock circuit on the computer and sent to a trusted server (step 110), which may be in communication with the computer over a network such as a local area network or a wide area network like the Internet.” A local clock circuit on the computer, which is interpreted as the current time setting, is sent to a trusted server, which is interpreted as sending the current time setting to the peer device.)
determine whether the peer clock time setting is more accurate than the current time setting; (Col. 15-18 “The trusted server is a device or a process that keeps a trusted time. The trusted time can be a standard time reference, such as Greenwich Mean Time (GMT) or Universal Time (UT).” Col. 2 Lines 26-28 “Before the trusted time data is used, possibly at some very much later time, the validity of the trusted time data is tested (step 140).” The trusted server keeps a trusted time, such as a standard time reference. As discussed above, since users can reset the local time on the computer to any value, a standard time reference from the trusted server is more reliable and accurate compared to the local time.) and 
update the device clock setting based on the peer clock time setting when the peer clock time setting is more accurate than the current time setting. (Col. 3 Lines 1-3 “the trusted time can be computed by summing the time difference and a local time obtained from the computer.” Based on the trusted time received from the trusted server, which is more accurate than the local time on the device, the local time on the computer is updated.)

Regarding claim 17, Park in view of NAYSHTUT teaches all the limitations of the non-transitory computer-readable storage medium of claim 15, as discussed above.
Park, as modified above, further teaches determine whether the current time setting is trusted; ([0040] “If the terminal 10 is powered on (YES) as a result of step S2, the real time controller 200 discerns whether or not time information stored in the time information memory 100 is earlier than time information thereof in S3.” Discerning whether or not time information stored in the time information memory is earlier than time information is interpreted as determining whether the current time setting is trusted.) maintain the device clock setting when the current time setting is trusted; ([0041] “If time information stored in the time information memory 100 is earlier than time information of the real time controller 200 (YES) as a result of step S3, the real time controller 200 does not perform a time setting operation but displays real time information thereof to the user and updates the same in the time information memory 100 in S4.” A time setting operating is not performed based on the determination, which is interpreted as maintaining the device clock setting when the current time setting is trusted.)
NAYSHTUT teaches detect a connection to an external time source. ([0036] “the trusted time server 150 utilizes an externally trusted time source, such as the managing entity of the client device 101 platform or a Domain Controller, or a trusted internet time server, etc.” [0042] “At block 210, processing logic periodically receives clock update from a trusted source…a client device having protected clock hardware embodied therein may be initialized on a first instance by pushing a clock update to the client device or triggering the client device to request its first clock update and then receive the requested clock update (e.g., when initializing a newly manufactured client device).”)
However, Park in view of NAYSHTUT does not teach retrieve a trusted time from the external time source, when the current time setting is not trusted; and update the device clock setting based on the trusted time.
Sites teaches retrieve a trusted time from the external time source, when the current time setting is not trusted; (Col. 1 Lines 14-18 “In some situations, it is necessary for a computer program to obtain a trusted time, for example, Greenwich Mean Time (GMT), that is, a time that can be relied upon as being correct in the sense that it is not subject to user manipulation.” Col. 2 19-20 “the computer receives trusted time data from the trusted server (step 120).” Since the local time can be manipulated by the user, it is necessary for a computer program to obtain a trusted time, which is interpreted as when the current time setting is not trusted. Trusted time data from the trusted server is received, which is interpreted as retrieving a trusted time from the external time source.) and 
update the device clock setting based on the trusted time. (Col. 2 Lines 65-67 “If the reference counter value is valid, then the trusted time data is used to compute a trusted time (step 260).” A computed trusted time using the trusted time data received from the trusted server, which is interpreted as based on the trusted time, is used to set the time of the computer, which is interpreted as updating the device clock setting.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park in view of NAYSHTUT by incorporating the teaching of Sites of updating the device clock setting based on the retrieved trusted time from the external time source, when the current time setting is not trusted. They are all directed toward keeping the trusted time in the computer. As recognized by Sites, the local clock on the computer can be reset by users so that the computer’s local time can be any time. (Col. 1 Lines 11-14) Resetting the local time to any time by users may allow a hacker to gain access to confidential data on the network via an expired security certificate, which are categorized as penetration attacks, and cause the system to deny valid certificates from other, trusted users, which are known as denial of service attacks. By receiving the trusted time from a secure time source when the local time is not trusted due to reset or modification, the secure time or the trusted time can be maintained in the computer in order to enhance the security. Therefore, it would be advantageous to incorporate the teaching of Sites of updating the device clock setting based on the retrieved trusted time from the external time source, when the current time setting is not trusted, in order to improve network security.

Regarding claim 19, the claim 19 is the apparatus claim of the computing device of claim 16. The claim 19 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Park in view of NAYSHTUT and further in view of Sites teaches all the limitations of the claim 19.
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of NAYSHTUT as applied to claim 18 above, and further in view of Sites and further in view of June.

Regarding claim 20, Park in view of NAYSHTUT teaches all the limitations of the computing device of claim 18, as discussed above.
Park teaches determine whether the current time setting is trusted; ([0040] “If the terminal 10 is powered on (YES) as a result of step S2, the real time controller 200 discerns whether or not time information stored in the time information memory 100 is earlier than time information thereof in S3.” Discerning whether or not time information stored in the time information memory is earlier than time information is interpreted as determining whether the current time setting is trusted.)
maintain the device clock setting when the current time setting is trusted; ([0041] “If time information stored in the time information memory 100 is earlier than time information of the real time controller 200 (YES) as a result of step S3, the real time controller 200 does not perform a time setting operation but displays real time information thereof to the user and updates the same in the time information memory 100 in S4.” A time setting operating is not performed based on the determination, which is interpreted as maintaining the device clock setting when the current time setting is trusted.)
NAYSHTUT teaches the interface comprises a network interface to couple to an external time source; ([0023] “FIG. 1 illustrates an exemplary architecture 100 in accordance with which embodiments may operate. In particular, depicted within an exemplary client device 101 is an Operating System (OS) 105 and platform Firmware (FW) 160. Connected to the client device 101 via network stack 130 through network 140 is a trusted time server 150.”) the memory resource includes executable instructions that, when executed by the processor, ([0080] “Main memory 504 includes information and instructions and software program components necessary for performing and executing the functions with respect to the various embodiments of the systems, methods, and entities as described herein including functionality to implement a secure platform based time server according to the techniques described above.”) cause the processor ([0081] “Processor 502 is configured to execute the processing logic 526 for performing the operations and functionality which is discussed herein.”) to: detect a connection to the external time source; ([0042] “a client device having protected clock hardware embodied therein may be initialized on a first instance by pushing a clock update to the client device or triggering the client device to request its first clock update and then receive the requested clock update (e.g., when initializing a newly manufactured client device).”)
However, Park in view of NAYSHTUT does not teach retrieve a trusted time from the external time source, when the current time setting is not trusted; update the device clock setting based on the trusted time.
Sites teaches retrieve a trusted time from the external time source, when the current time setting is not trusted; (Col. 1 Lines 14-18 “In some situations, it is necessary for a computer program to obtain a trusted time, for example, Greenwich Mean Time (GMT), that is, a time that can be relied upon as being correct in the sense that it is not subject to user manipulation.” Col. 2 19-20 “the computer receives trusted time data from the trusted server (step 120).” Since the local time can be manipulated by the user, it is necessary for a computer program to obtain a trusted time, which is interpreted as when the current time setting is not trusted. Trusted time data from the trusted server is received, which is interpreted as retrieving a trusted time from the external time source.)
update the device clock setting based on the trusted time; (Col. 2 Lines 65-67 “If the reference counter value is valid, then the trusted time data is used to compute a trusted time (step 260).” A computed trusted time using the trusted time data received from the trusted server, which is interpreted as based on the trusted time, is used to set the time of the computer, which is interpreted as updating the device clock setting.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park in view of NAYSHTUT by incorporating the teaching of Sites of updating the device clock setting based on the retrieved trusted time from the external time source, when the current time setting is not trusted. They are all directed toward keeping the trusted time in the computer. As recognized by Sites, the local clock on the computer can be reset by users so that the computer’s local time can be any time. (Col. 1 Lines 11-14) Resetting the local time to any time by users may allow a hacker to gain access to confidential data on the network via an expired security certificate, which are categorized as penetration attacks, and cause the system to deny valid certificates from other, trusted users, which are known as denial of service attacks. By receiving the trusted time from a secure time source when the local time is not trusted due to reset or modification, the secure time or the trusted time can be maintained in the computer in order to enhance the security. Therefore, it would be advantageous to incorporate the teaching of Sites of updating the device clock setting based on the retrieved trusted time from the external time source, when the current time setting is not trusted, in order to improve network security.
However, Park in view of NAYSHTUT and further in view of Sites does not teach provide the trusted time to another device. 
June teaches provide the trusted time to another device. ([0033] “The GPS satellite 500 sends GPS time information to the base station 400, which then send system time information to the mobile terminal 300 to acquire time synchronization of the mobile terminal, the base station, and the GPS satellite.” [0034] “After the acquisition of time synchronization, the mobile terminal 300 is directly synchronized to the NTP server 200, more specifically to the NTP stratum-1 server, through a Bluetooth interface in its Bluetooth coverage.” [0035] “The NTP server 200 uses, as a reference clock, the time information of a plurality of motile terminals at a defined position, i.e., in the coverage of the Bluetooth interface (an area that wireless communication is allowed for one Blue tooth master). The NTP server 200 synchronizes its local clock using the reference clock and distributes the synchronized local clock to other nodes in the office as time information.” The time reference from the GPS satellite, which is interpreted as the trusted time, is provided to the NTP server through the mobile terminals, which is interpreted as providing the trusted time to another device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park in view of NAYSHTUT and further in view of Sites by incorporating the teaching of June of providing the trusted time to another device. They are all directed toward synchronizing the clock in the computing system. June further improves upon Park in view of NAYSHTUT and further in view of Sites by providing the atomic clock or international standard time to another device. The uppermost NTP servers, which providing the clock to other servers, contain an atomic clock and directly synchronized to the GPS. ([0009]) However, as recognized by June, atomic clocks are expensive, and the GPS reception is difficult indoors. ([0012]) By using the local clock with oscillator, which can provide the accurate clock to other data via wireless communication, such as Bluetooth, the NTP server synchronized its local clock with the accurate clock resulting great reduction of the cost for the atomic clock without jeopardizing the accuracy of the local clock. ([0012] [0035]) Therefore, it would be advantageous to incorporate the teaching of June of providing the trusted time to another device in order to result great reduction of the cost for the atomic clock without jeopardizing the accuracy of the local clock.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eldar et al. (United States Patent Application Publication US 2006/0294593) teaches protected clock management based upon a non-trusted persistent time source to obtain a trusted time from a trusted time source and maintain the trusted time in the event of a power loss to the protected clock by monitoring a time differential between the protected clock and a non-trusted system clock.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187             

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187